Citation Nr: 0609540	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  99-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, to include degenerative arthritis of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to April 
1969.  

This matter comes to the Board of Veterans' Appeals on appeal 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for a low back 
disability, to include degenerative arthritis of the lumbar 
spine and post-operative herniated nucleus pulposus 
(diskectomy at L4-L5 and L5-S1), is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Other matters

In a statement of the case dated in December 2003, the RO 
addressed the issues of whether new and material evidence has 
been received to reopen the claim for service connection for 
herniated nucleus pulposus at L5-S1 with radiculopathy and 
foot drop and degenerative disc disease, and that issue will 
be considered by the Board as explained in the decision 
below.  In the same statement of the case, the RO addressed 
the issue of service connection for diabetes mellitus, to 
include as due to exposure to herbicides.  The RO sent the 
statement of the case to an address in Arlington, Texas.  
Review of the record shows that in June 2003 the veteran had 
reported a change of address to Fort Worth, Texas.  A 
statement of the case for the issue of service connection for 
diabetes mellitus, to include as due to exposure to 
herbicides, should be sent to the veteran at his current 
address.  In this regard, the Board notes that the record 
shows that as of May 2004, the RO learned of a new address 
for the veteran in Pantego, Texas.  




FINDINGS OF FACT

1.  In a decision dated in July 1996 the RO denied the 
veteran's claim for service connection for a low back 
disability, notified him of its decision, and informed him of 
his appellate rights; the veteran did not submit a notice of 
disagreement within one year of the notice.  

2.  Since the July 1996 unappealed RO denial of the claim for 
service connection for a low back disability, VA has received 
evidence that was not previously before agency decisionmakers 
and which bears directly and substantially upon the specific 
matter under consideration.  This includes evidence that is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1996 RO determination that denied a claim for 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

2.  Evidence received since the July 1996 RO decision denying 
service connection for a low back disability, which was the 
last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001) (as effective for claims 
filed prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  As explained below, this decision is 
limited to reopening of the veteran's back claim.  Because 
the evidence of record is sufficient for that purpose, there 
is no prejudice to the veteran in this adjudication without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has certified to the Board the issue of entitlement to 
service connection for degenerative arthritis of the lumbar 
spine and has treated it as a new claim.  In a July 1989 
rating decision, the RO denied service connection for acute 
back strain and post-operative herniated nucleus pulposus 
(discectomy at L4-L5 and L5-S1).  The veteran was notified in 
July 1989 and did not file a timely notice of disagreement.  
In April 1996, the veteran filed a statement concerning 
degenerative joint disease of the lumbosacral spine and 
degenerative disc disease, which the RO treated as an 
application to reopen the previously denied claim.  The RO 
notified the veteran of the disallowance of the claim in July 
1996, and he did not file a timely notice of disagreement.  
Decisions of the RO that are not appealed are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Such 
decisions are not subject to revision except on the receipt 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

In a statement received by VA in May 1998, the veteran stated 
that he wanted to file a claim for service connection for 
degenerative arthritis of the lumbar spine, which he said was 
found in 1980 and was proven to be severe and longstanding at 
the time of his back surgery, warranting service connection 
on a presumptive basis.  The RO treated this as an original 
claim for service connection for degenerative arthritis of 
the lumbar spine, but when the veteran filed a statement in 
December 2001 requesting that the RO "reopen my service-
connected disability on back condition (degenerative disc 
disease)" the RO treated this as a claim to reopen and 
undertook separate adjudication with a rating decision, 
notice of disagreement, and the December 2003 statement of 
the case which, as described in the Introduction, was sent to 
an incorrect address.  While the two claims as considered by 
the RO involve different diagnoses of post-operative 
herniated nucleus pulposus and degenerative arthritis of the 
lumbar spine, the Board notes that the manifestations are 
essentially the same, with low back pain and limitation of 
function.  Where a prior claim for service connection has 
been denied, and a current claim contains a different 
diagnosis (even one producing the same symptoms in the same 
anatomic system), a new decision on the merits is required.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but 
see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new 
etiological theory does not constitute a new claim).  In any 
event, the Board will consider whether there is new and 
material evidence to reopen the claim of entitlement to 
service connection for a low back disability, to include 
degenerative arthritis of the lumbar spine and post-operative 
herniated nucleus pulposus (diskectomy at L4-L5 and L5-S1), 
and this decision will ensure that the veteran's claim for 
service connection for a low back disability regardless of 
diagnosis will be considered by the Board on a de novo basis 
without regard to finality of the previous determinations, 
pending additional development consistent with VA's duties to 
notify and assist, unless the RO grants the benefit sought on 
appeal.  

In short, it appears that when the veteran filed his May 1998 
claim, the RO concluded service connection for degenerative 
arthritis of the lumbar spine had not previously been 
adjudicated.  The Board finds, however, that the matter being 
adjudicated now, as it was in 1996, is whether service 
connection may be granted for a low back disability.  The 
Board therefore concludes that the present claim is 
substantively no different from his previously denied claim.  
It is clear that only one claim is involved, namely service 
connection for a low back disability, and that it includes 
post-operative herniated nucleus pulposus (discectomy at L4-
L5 and L5-S1) as well as degenerative arthritis of the lumbar 
spine.  See Ashford, 10 Vet. App. at 123.  (a different 
etiological theory underlying a claimed disorder does not 
constitute a new claim).  

Regardless of whether the RO addressed the claim on a de novo 
basis, the Board has no jurisdiction to consider the 
substantive merits of a claim for service connection in the 
absence of the Board's own finding that new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (Board does not have jurisdiction 
to consider a previously finally denied claim in the absence 
of a finding that new and material evidence has been 
presented).  

Generally, a claim that has been denied in an RO decision may 
not thereafter be reopened and allowed. 38 U.S.C.A. § 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As relevant in this case, that is, for claims filed before 
August 29, 2001, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  The claimant does not have 
to demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Evidence added to the record 
includes VA outpatient records, private medical records, and 
medical records from the Texas Department of Corrections 
related to the veteran's low back disability.  This evidence, 
including multiple X-ray reports, is new in that it was not 
previously of record and is material in that it shows the 
presence of current back disability and that it includes 
degenerative joint disease as well as post-operative 
herniated nucleus pulposus and degenerative disc disease with 
radiating low back pain.  This is new, as is the veteran's 
statement that he sought treatment for his low back at the VA 
Medical Center in Dallas, Texas, in 1970 (in contrast to his 
previous statements of treatment in 1971) and he has also 
said that because he was not provided X-rays at the time, he 
had to go elsewhere for his back.  The veteran's statement, 
which is presumed credible for purposes of reopening, 
indicates the continuing presence of back symptoms since an 
in-service back strain shown by the service medical records, 
while the medical evidence shows current disability.  It is 
the opinion of the Board that this evidence, while it has not 
been purported to prove the claim, does provide a more 
complete record upon which the claim can be evaluated and, 
when considered in conjunction with the evidence previously 
of record, is of such significance that it must be considered 
to fairly decide the merits of the claim.  Accordingly, new 
and material evidence has been received sufficient to reopen 
the claim for service connection for a low back disability, 
to include degenerative arthritis of the lumbar spine and 
post-operative herniated nucleus pulposus (discectomy at L4-
L5 and L5-S1).  


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability, to include 
degenerative arthritis of the lumbar spine and post-operative 
herniated nucleus pulposus (diskectomy at L4-L5 and L5-S1), 
is reopened; the appeal is granted to this extent only.  


REMAND

Since the claim for service connection for a low back 
disability, to include degenerative arthritis of the lumbar 
spine and post-operative herniated nucleus pulposus 
(diskectomy at L4-L5 and L5-S1), has been reopened, the claim 
must be reviewed on a de novo basis.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  As explained above, while the RO has 
considered the degenerative arthritis aspect of the claim on 
a de novo basis, it found there was no new and material 
evidence regarding the aspect of the claim pertaining to the 
veteran's post-operative herniated nucleus pulposus 
(discectomy at L4-L5, and L5-S1).  To avoid prejudice to the 
veteran, the claim for service connection for a low back 
disability, to include degenerative arthritis of the lumbar 
spine and post-operative herniated nucleus pulposus 
(diskectomy at L4-L5 and L5-S1), must be remanded for 
adjudication of the entire claim on a de novo basis with 
consideration of all aspects of the disability.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  This is necessary to 
assure that the veteran has been given adequate notice of the 
need to present evidence and argument on the merits of all 
aspects of his service connection claim and adequate 
opportunity to appear at a hearing and to present evidence 
and argument with respect to that question.  Id. at 394.  

In addition, as noted in the decision above, during the 
pendency of the appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106, 5107 (West 
2002 &West Supp. 2005)).  The statute revised the former 
section 5107(a) of Title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159(b), and Quartuccio, and that notice must:   
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim(s), or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  See Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005); see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

More recently, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As the claim is being remanded, the 
veteran must be provided not only with notice of what type of 
information and evidence is needed to substantiate his claim 
for service connection, he must be advised to submit all 
evidence in his possession that pertains to his claim and 
should be provided with proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:  

1.  The AMC should contact the veteran 
and provide him with notice of the 
evidence not of record that is necessary 
to substantiate his claim for service 
connection for a low back disability, to 
include degenerative arthritis of the 
lumbar spine and post-operative herniated 
nucleus pulposus (diskectomy at L4-L5 and 
L5-S1).  The AMC should notify the 
veteran of what evidence he should 
provide and what evidence VA will obtain 
in compliance with 38 U.S.C.A. § 5103 and 
§ 5103A.  

The AMC should specifically request that 
the veteran provide any evidence in his 
possession that pertains to his claim and 
has not been furnished previously.  See 
38 C.F.R. § 3.159(b).  

In conjunction with the foregoing, the 
AMC should include corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that provides an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Following completion of the foregoing 
and any other indicated development, to 
include obtaining an examination or 
medical opinion if warranted, the AMC 
should adjudicate, on a de novo basis, 
the claim of entitlement to service 
connection for a low back disability, to 
include degenerative arthritis of the 
lumbar spine and post-operative herniated 
nucleus pulposus (diskectomy at L4-L5 and 
L5-S1).  If the benefit sought on appeal 
is not granted to the vetearn's 
satisfaction, the AMC should issue an 
appropriate supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


